DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 20 recites “determine whether a main operator of the vehicle is in a predetermined state where the main operator is not possible to perform an operation or is not performing an operation; … accept an operational input based on a voice of the main operator, as well as to accept an operational input based on a voice of a passenger of the vehicle in a case where the determination unit has determined that the main operator is in the predetermined state.”
The limitation of “determine…” and “accept…”, as drafted covers a human organizing of activities. More specifically, a person analyzes driver’s status whether an operation is possibly performed and permits to accept voice input based on the determined status.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites additional element of “vehicle control apparatus” and “input unit” as per the independent claims. However, the additional element, “vehicle control apparatus”, is only recited in pre-emblem, thus it does not have patentable weight, and the additional element, “input unit” as claimed appears to be only used for data collection purposes of pre-solution insignificant activity. The “unit” appear to be comprised within the apparatus per spec and therefore are performed using a generally purpose processor. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
With respect to claims 2 and 3, the claims relate to determining driver’s state based on a posture and an activity. No additional limitation is provided.  With respect to claim 4, the claim relates to determining passenger’s state based on an activity. No additional limitation is provided. With respect to claim 5, the claim relates to determining passenger’s state based on driver’s or passenger’s utterance. No additional limitation is provided. With respect to claim 6, the claim relates to determining passenger’s state based on driver’s biological information. No additional limitation is provided. With respect to claims 7-12, the claims relate to notifying that input processing is started to receive input. No additional limitation is provided.  With respect to claims 13-19, the claims relate to ending input processing. No additional limitation is provided.  These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pedersen (US Pat. 9,919,648).
	Regarding claim 1, Pedersen discloses a vehicle control apparatus to be used in a vehicle controllable on a basis of a voice input, the vehicle control apparatus comprising: 
a determination unit configured to determine whether a main operator of the vehicle is in a predetermined state where the main operator is not possible to perform an operation or is not performing an operation (Col. 7, line 48 – Col. 8, line 11, Fig. 1, a device control unit (102) monitors and detects dangerous driver (103) activities with roadway, traffic or weather condition while the vehicle is moving and the driver is using a telecommunication device for voice communication); and 
an input unit configured to accept an operational input based on a voice of the main operator, as well as to accept an operational input based on a voice of a passenger of the vehicle in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 7, line 48 – Col. 8, line 11, Col. 9, lines 55-67, Fig. 1, permitting the usage of a telecommunication device by other passengers (105) of the moving vehicle which is carrying on voice communications via an external cellular network using voice commands; Col. 13, lines 23-37, “pairing permits commands and responses to be communicated between a telecommunications device or cellular telephone and the device control unit (300)”).
Regarding claim 2, Pedersen discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where a posture of the main operator is in an abnormal state (Col. 20, lines 21-41, detecting a driver sleeping by monitoring using image analysis).
Regarding claim 3, Pedersen discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where a driving operation of the main operator is in an abnormal state (Col. 22, lines 4-34, detecting vehicle motion including abnormal acceleration).
Regarding claim 4, Pedersen discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where the passenger has performed an intervention operation (Col. 8, lines 12-28, determining activities of other passengers in the motor vehicle that may be distracting to the driver).
Regarding claim 6, Pedersen discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
wherein the determination unit determines that the main operator is in the predetermined state in a case where biological information of the main operator is in an abnormal state (Col. 16, lines 10-52, monitoring driver’s vital signs and health conditions when driving the motor vehicle).
Regarding claim 20, Pedersen discloses a vehicle control apparatus to be used in a vehicle controllable on a basis of a voice input, the vehicle control apparatus comprising circuitry configured to 
determine whether a main operator of the vehicle is in a predetermined state where the main operator is not possible to perform an operation or is not performing an operation (Col. 7, line 48 – Col. 8, line 11, Fig. 1, a device control unit (102) monitors and detects dangerous driver (103) activities with roadway, traffic or weather condition while the vehicle is moving and the driver is using a telecommunication device for voice communication),
accept an operational input based on a voice of the main operator, and accept an operational input based on a voice of a passenger of the vehicle in a case where the main operator has been determined to be in the predetermined state (Col. 7, line 48 – Col. 8, line 11, Col. 9, lines 55-67, Fig. 1, permitting the usage of a telecommunication device by other passengers (105) of the moving vehicle which is carrying on voice communications via an external cellular network using voice commands; Col. 13, lines 23-37, “pairing permits commands and responses to be communicated between a telecommunications device or cellular telephone and the device control unit (300)”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Rufo et al., (US Pub. 2018/0342329).
Regarding claim 5, Pedersen discloses the vehicle control apparatus according to claim 1. 
Pedersen does not explicitly teach, however, Rufo does explicitly teach:
wherein the determination unit determines that the main operator is in the predetermined state in a case where the voice of the main operator or the voice of the passenger includes a word indicative of an emergency situation (Rufo, [0264] determining emergency situation by user’s voice command).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen with the method of determining state using speech recognition as taught by Rufo to provide easy access and determination by processing verbal input.
Claims 7-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Muralidharan et al., (US Pub. 2018/0063318).
Regarding claim 7, Pedersen discloses the vehicle control apparatus according to claim 1, and Pedersen further discloses:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
[a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen with the method and system of providing notification for receiving co-passenger’s voice input as taught by Muralidharan to improve automobile safety system (Muralidharan, [0005]).
Regarding claim 8, Pedersen discloses the vehicle control apparatus according to claim 2, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 9, Pedersen discloses the vehicle control apparatus according to claim 3, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 10, Pedersen discloses the vehicle control apparatus according to claim 4, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 11, Pedersen discloses the vehicle control apparatus according to claim 5, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Regarding claim 12, Pedersen discloses the vehicle control apparatus according to claim 6, and Pedersen further discloses:
a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger in a case where the determination unit has determined that the main operator is in the predetermined state (Col. 14, lines 53-64, informing the driver or passengers in the vehicle of dangerous situations detected by device control unit and announcing the device control unit (300) has taken automatic actions to disable particular telecommunication devices or cellular telephones being used in the motor vehicle; Col. 16, lines 1-9, “in dangerous driving situations it may be appropriate to limit such use by other passengers because of distractions that may be caused to the driver of the vehicle”).
Pedersen does not explicitly teach, however, Muralidharan does explicitly teach including the bracketed limitation:
 [a notification unit configured to provide a notification that the input unit starts acceptance of the operational input based on the voice of the passenger] in a case where the determination unit has determined that the main operator is in the predetermined state ([0039][0041][0044][0068] generating one or more alerts and/or notifications for the co-passenger to receive voice input).
Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pedersen (US Pat. 9,919,648) in view of Aggarwal et al., (US Pub. 2020/0339142).
Regarding claim 13, Pedersen discloses the vehicle control apparatus according to claim 1.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate integrated motor vehicle dangerous driving warning and control system and methods as taught by Pedersen with the method of authorizing access when operating an automated assistant enabled vehicle as taught by Aggarwal to provide restriction in order to eliminate safety risks (Aggarwal, [0032]).
Regarding claim 14, Pedersen discloses the vehicle control apparatus according to claim 2.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission). 
Regarding claim 15, Pedersen discloses the vehicle control apparatus according to claim 3.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 16, Pedersen discloses the vehicle control apparatus according to claim 4.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 17, Pedersen discloses the vehicle control apparatus according to claim 5.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 18, Pedersen discloses the vehicle control apparatus according to claim 6.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Regarding claim 19, Pedersen discloses the vehicle control apparatus according to claim 7.
Pedersen does not explicitly teach, however, Aggarwal does explicitly teach:
wherein, in a case where an intervention cancellation operation is performed after start of acceptance of the operational input based on the voice of the passenger, the input unit ends the acceptance of the operational input based on the voice of the passenger (Aggarwal, Figs. 1B, 1C, 3A, and 3B, [0032]-[0036][0040]  establishing and/or releasing restrictions to provide acceptance of the operational command by driver’s permission).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659